Citation Nr: 1754879	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1968.  During his period of service, the Veteran earned the Purple Heart Medal, National Defense Service Medal, Good Conduct Medal, Vietnam Service Medal with 1 star, Republic of Vietnam Campaign Medal, and Rifle Marksman Badge.
	
This matter comes before the Board of Veterans' Appeals (Board) from February and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, as well as a June 2011 rating decision of the VA RO in Jackson, Mississippi. 

The Board remanded the Veteran's claim in June 2015 for further development.  

The most recent Board remand also included the issues of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure and entitlement to service connection for stasis dermatitis of the bilateral lower extremities, claimed as skin discoloration, to include as secondary to service-connected diabetes mellitus, type II, which were granted by a January 2016 rating decision.  It also included the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, which was granted by a May 2016 rating decision.  As such, the claims of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure; entitlement to service connection for stasis dermatitis of the bilateral lower extremities, claimed as skin discoloration, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II will not be discussed further herein.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to a compensable disability rating for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities is not caused by or aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to a present disability, the Veteran has current diagnosis of lumbar radiculopathy.  Thus, the first elements of the Shedden and Wallin analysis have been met.  

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal any complaints or diagnosis of any neurological disability affecting the bilateral lower extremities, including lumbar radiculopathy, during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed lumbar radiculopathy is related to his service-connected diabetes mellitus, type II.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to the nervous system, the second element of Shedden is not met and any discussion of medical nexus for direct service connection is not warranted.

With regard to the secondary service connection, the Board notes that the Veteran is service-connected for diabetes mellitus, type II; thus, the second element of Wallin is met.

However, despite current diagnosis of a neurological disability affecting the bilateral lower extremities and evidence of a service-connected disability, there is no evidence of a medical nexus to support a grant of service connection on a secondary basis.

A September 2010 private treatment record submitted by Dr. D. R. notes the Veteran's complaints of a burning sensation in his hands and sometimes in his legs.  The examiner noted that the symptoms "can be attributed to diabetic neuropathy" and stated that the Veteran would be monitored, in addition to treatment with a small dose of Neurontin. 

The Veteran appeared for VA diabetes mellitus and peripheral nerves examinations in November 2010.  The Veteran denied any lower extremity symptoms.  

A February 2012 private treatment record submitted by Dr. D. R. noted that the Veteran was diagnosed with peripheral neuropathy in 2005. 

In September 2013, the Veteran underwent a VA diabetes mellitus examination.  The examiner noted a February 2008 diagnosis of diabetes mellitus, type II.  The examiner indicated that the Veteran did not have diabetic peripheral neuropathy.  The Veteran denied lower extremity symptoms.  

Pursuant to June 2015 remand directives, the Veteran appeared for a VA peripheral nerves examination in November 2015.  The Veteran reported intermittent tingling and numbness in the bilateral feet.  He reported occasional symptoms in the bilateral legs.  

The EMG (electromyography) studies revealed L-5 and S-1 lumbar radiculopathies.  There was no EMG or NCS (nerve conduction study) evidence of diabetic peripheral neuropathy.  The examiner diagnosed lumbar radiculopathy.  The examiner opined that the Veteran's lumbar radiculopathy of L-5 and S-1 was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The rationale was that the Veteran's symptoms predated his diagnosis of diabetes mellitus.

An addendum opinion was provided in May 2016.  The examiner opined that the Veteran's bilateral lower extremity peripheral radiculopathy less likely as not (50% or greater probability) aggravated beyond its natural progression by his service-connected diabetes mellitus.  The examiner's rationale was that the December 2015 EMG results ruled out the possibility of aggravation by his service-connected diabetes mellitus.  As there was no EMG/NCS evidence of diabetic peripheral neuropathy, diabetic neuropathy was not contributing to or aggravating his bilateral lower extremity symptoms.  The examiner further opined that the Veteran's bilateral lower extremity symptoms were a result of his L-5 and S-1 radiculopathies only. 

In light of the negative nexus opinion and lack of positive opinion to contradict the negative evidence, there is no basis for a grant of service connection on either a direct or a secondary basis for peripheral neuropathy of the bilateral lower extremities.  

The Board acknowledges the Veteran's opinion that his current bilateral lower extremity disability is related to his service-connected diabetes mellitus.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson, as it involves making a definitive clinical diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of lower extremity tingling and numbness, he is not competent to link those complaints to a particular etiology.  His assertions are, therefore, not competent evidence of a medical nexus.

Accordingly, the Veteran's claim for peripheral neuropathy of the bilateral lower extremities must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims for service-connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to a compensable disability rating for service-connected bilateral hearing loss.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Bilateral Upper Extremities

The Board remanded the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II in June 2015 to provide him a VA examination to determine the etiology of his bilateral upper extremity disability.  The Board finds the May 2016 addendum opinion provided by the examiner to be inadequate.  

First, the examiner indicated "No" in responding to if the Veteran's bilateral upper extremity disability was at least as likely as not aggravated beyond its natural progression by his service-connected diabetes mellitus.  In providing a rationale, the examiner stated, "Given the MILD severity reported by the veteran, it is at least as likely as not, less than 50% probability that his carpal tunnel is aggravated by his SC diabetes."  As such, the examiner's opinion appears to be self-contradictory and clarification is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Bilateral Hearing Loss

The Board remanded the Veteran's claim for entitlement to a compensable disability rating for service-connected bilateral hearing loss in June 2015 to obtain and associate pertinent medical records with the Veteran's claims file, specifically include VA audiograms from VA audiological evaluations conducted at the VA Medical Center in Clarksburg, West Virginia on October 4, 2010 and on August 21, 2013.  The audiograms do not appear to have been obtained and associated with the Veteran's claims file.  As such, the RO did not comply fully with the Board's remand directives.  In light of this deficiency, the Veteran's claim for service connection for a lumbar spine disability must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet App 268 (1998).

Additionally, as the case is being remanded and it has been four years since the Veteran's last VA audio examination, the Board finds that it is appropriate to obtain an updated VA examination for his bilateral hearing loss disability on appeal.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to an appropriate examiner for an addendum opinion.  The claims folder must be reviewed by the examiner and the examination report must reflect that such a review was conducted.

a.  The examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral upper extremity condition, to include peripheral neuropathy, is due to or caused by the service-connected diabetes mellitus, type II.  

b.  The examiner should also opine whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral upper extremity condition, to include peripheral neuropathy, is aggravated by his service-connected diabetes mellitus, type II.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Obtain VA audiograms from VA audiological evaluations dated October 4, 2010 and August 21, 2013 from the VA Medical Center in Clarksburg, West Virginia.

If the AOJ is unable to secure any VA treatment records, it must notify the Veteran and his attorney and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

3.  Thereafter, the Veteran should be scheduled for VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, including audiometric testing, should be completed.

4.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to a compensable disability rating for service-connected bilateral hearing loss.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


